Citation Nr: 1621225	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis.

2.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota.

In June 2015, the Board remanded these issues for further development.  This matter has since been returned to the Board for further review.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a right leg disorder.  However, during the pendency of the appeal, the RO granted service connection for right lower extremity radiculopathy in a February 2016 rating decision.  As such, the issue no longer remains on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2015 in connection with his claim for service connection for a left leg disorder.  The examiner diagnosed him with peripheral neuropathy in that extremity, but opined that the disorder was less likely as not related to his exposures in the Persian Gulf.  The examiner considered medical literature and also noted other potential causes in rendering that particular opinion.  He also stated that it was less likely as not that the disorder was incurred in service, as the service treatment record were negative and it was diagnosed for several years until after service.  In addition, the examiner opined that it was less likely as not that the neuropathy was caused or aggravated by a service-connected disability.  However, the rationale for this particular conclusion was limited, as he only stated that the service-connected disabilities would not cause or etiologically lead to the sensory polyneuropathy in lower extremities.  Nor further explanation was provided.  Therefore, the Board finds that an additional medical opinion is needed
    
The Veteran was also afforded VA examinations in October 2015 and January 2016 in connection with his claim for service connection for sleep apnea.  The January 2016 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was aggravated by his service-connected sinusitis.  However, despite noting that chronic nasal congestion increases the odds of having obstructive sleep apnea by 1.8, she did not address the likelihood that the Veteran's sinusitis caused his sleep apnea.  In a February 2016 addendum opinion, the same examiner state that it was impossible for her to state whether the Veteran's sinusitis or obesity was the cause of his obstructive sleep apnea.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the November 2010 private medical opinion, and his lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left leg disorders.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to his military service.  

He or she should also state whether it is at least as likely as not the Veteran has a current left leg disorder that is caused by or permanently aggravated by his service-connected lumbar spine degenerative joint disease with superimposed myofascial pain syndrome, a left ankle sprain, bilateral pes planus and plantar fasciitis, and right leg radiculopathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current sleep apnea is related to his military service.  

He or she should also state whether it is at least as likely as not the Veteran has sleep apnea that is caused by or permanently aggravated by his service-connected sinusitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




